Citation Nr: 0105042	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
Title 38, Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from June 1972 to January 1982 
and from November 1982 to September 1993.  The appellant is 
the veteran's former spouse and the mother and custodian of 
his two children.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  A certificate of death shows that the veteran died on 
September [redacted], 1994, as a result of a self-inflicted 
gunshot wound to the head due to or as a likely consequence of 
cancer.  

3.  The appellant and the veteran were married in 1978 and 
were divorced in 1992.  That appellant is the mother and 
custodian of their two children.

4.  At the time of the veteran's death, service connection 
was in effect for residuals of a fracture of the jaw, 
residuals of a fracture of the right wrist and residuals of a 
fracture of the left clavicle, each of which were rated as 
noncompensably (zero percent) disabling. 

5.  No evidence shows that the veteran suffered from a 
service-connected mental disorder.

6.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.102, 3.302, 
3.303, 3.307, 3.309, 3.312 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Eligibility requirements for dependents' educational 
assistance under Title 38, Chapter 35, United States Code, 
have not been met.  38 U.S.C.A. § 3501(a)(1)(D) (West 1991); 
38 C.F.R. §§ 3.807, 21,3020, 21.3021(a)(2) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that the veteran's two children are 
entitled to dependency and indemnity compensation, as well as 
educational assistance under Title 38, Chapter 35, United 
States Code.  She claims that the veteran took his own life 
after he discovered that his cancer was no longer in 
remission.  She argues that his cancer resulted from exposure 
to Agent Orange while serving in Vietnam.  

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126), which redefined the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects claims such as 
this because they were pending on the date of enactment of 
the new law.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Changes potentially relevant to the claim include a 
broader VA obligation to obtain relevant records and advise 
claimants of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such development is necessary 
to make a decision on a claim.  

In this case, the Board is satisfied that all necessary 
assistance by VA has been provided.  The record shows that 
the RO contacted the Bethesda Naval Hospital in Maryland, the 
Wilford Hall Medical Center in Texas, the Brooke Army Medical 
Center in Texas, the Fort Campbell Hospital in Kentucky, and 
the hospital at Goodfellow Air Force Base in Illinois.  In 
response, each of those facilities indicated that it had no 
records pertaining to the veteran.  Thus, it appears that all 
relevant facts have been properly and sufficiently developed 
as contemplated by the applicable law, and the Board may 
proceed to adjudicate these claims based on the evidence 
currently of record.  It also appears that the RO provided 
notice to the appellant regarding the status of such searches 
undertaken by that office including information regarding the 
unavailability of the records in question.  The Board finds 
that the RO's actions in this case have substantially 
complied with the notice provisions of the Veterans Claims 
Assistance Act of 2000. 

I.  Cause of the Veteran's Death

The law provides dependency and indemnity compensation (DIC) 
to children of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. 
§ 3.312(a).  A principal cause of death is one which, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R.           § 3.312(b).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including malignant 
tumors or psychoses, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 3.307(a)(6)(iii) 
(2000). 

However, DIC benefits may not be awarded if death resulted 
from the veteran's own willful misconduct.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.301(a), (b).  "Willful 
misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences 
and must be the proximate cause of injury, disease or death.  
See 38 C.F.R. § 3.1(n)(1), (3).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  See 38 C.F.R. 
§ 3.302.  A person of unsound mind is incapable of forming an 
intent (mens rea, or guilty mind, which is an essential 
element of crime or willful misconduct).  Id.  It is a 
constant requirement for favorable action that the 
precipitating mental unsoundness be service connected.  Id.  
Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  Id.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Id.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
Id.  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances 
which could lead a rational person to self-destruction.  Id.

In this case, the record shows that the veteran served on 
active duty in the Armed Forces from December 1974 to 
September 1993.  Service medical records make no reference to 
any psychiatric problems, other than the veteran checking 
"yes" when asked about depression or excessive worry when 
examined in February 1972.  However, no psychiatric treatment 
was identified at any time.  In addition, service medical 
records do not include a confirmed diagnosis of cancer.  
Entries dated in May 1977 show treatment for lymphadenopathy 
related to a mononucleosis-like illness.  In an April 1992 
report, the veteran indicated that he was unable to give 
blood because he had been treated with chemotherapy.  He also 
indicated in a dental record that he had been diagnosed with 
lymph cancer in January 1989 and treated with radiation.  
Despite extensive efforts by the RO, service medical records 
pertaining to this treatment appear to be unavailable, and 
the records that are available, except for those reports that 
contain references as reported by the veteran by history, do 
not include any confirmed diagnosis of cancer. 

In November 1982, the RO granted service connection for 
residuals of a fracture of the jaw, residuals of a fracture 
of the right wrist, and residuals of a fracture of the left 
clavicle, each of which were rated at the noncompensable 
(zero percent) level throughout the veteran's life.  These 
were the only disabilities for which service connection had 
been established at the time of his death.  Service 
connection for cancer had never been established, nor had the 
claim been raised by the veteran during his lifetime.

The record shows that the veteran died on September [redacted], 
1994.  A police report noted that the veteran was found at his 
parent's home with a self-inflicted gunshot wound to the 
head, and that he died en route to the hospital.  There was 
no indication that a suicide note had been written.  The 
certificate of death lists the immediate cause as gunshot 
wound to the head due to or as a likely consequence of 
cancer.  No other underlying or contributing factors for the 
cause of death were listed and an autopsy was not performed.  
It was noted that information in the certificate was provided 
by the veteran's mother. 

In March 1995, the appellant submitted an application for 
dependency and indemnity compensation on behalf of the 
veteran's two children.  In a VA Form 21-4138 (Statement in 
Support of Claim), dated October 1995, the appellant 
indicated that the veteran may have received treatment at 
several Air Force Base Hospitals in Texas, as well as a 
military or VA facility in Kentucky.  She also submitted a 
November 1995 letter in which she explained that, months 
before his death, the veteran discovered that his cancer was 
no longer in remission.  She identified his cancer as non-
Hodgkins lymphoma.  She said that, upon receiving this news, 
the veteran moved back to Texas to live with his parents.  
She indicated that he was scheduled to undergo surgery the 
same day he committed suicide.  

In March 1996, the appellant submitted an additional letter 
in support of her claim.  She indicated that the veteran was 
first diagnosed with cancer while stationed in California.  
She explained that his cancer returned at the time they 
started divorce proceedings after being transferred to 
Illinois.  She indicated that, to the best of her knowledge, 
his cancer had been in remission until four months prior to 
his death, at which time he moved from Kentucky to Texas to 
be with his parents.  She stated that his parents had 
informed her that he was scheduled to undergo treatment at a 
military hospital in San Antonio at the time of his death.  
She added that the veteran's brother had told her that the 
veteran generally stayed to himself, was taking medication 
and consuming alcohol, and had cleaned out his personal 
belongings a few weeks before he died.  The only records 
found in his possession at the time of death were legal 
documents and a discharge report.  The veteran had apparently 
thrown out his military uniforms.  

It was noted in a VA Form 119 (Report of Contact) that the RO 
had telephoned the veteran's mother in February 1996.  She 
indicated that all of the veteran's treatment had been at 
either military or VA facilities.  She stated that he had 
been in a lot of pain and generally kept to himself.  She 
explained that, on the day of the veteran's death, she and 
her husband were getting ready to take him to Wilford Hall 
Medical Center in San Antonio for treatment.  She stated that 
he had left a note bequeathing his personal belongings, but 
provided no explanation for the suicide. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The appellant, in essence, claims that 
the veteran's cancer was due to Agent Orange exposure while 
serving in Vietnam, and that he killed himself because he was 
so distraught over the fact that his cancer was no longer in 
remission.  The Board notes that no medical records confirm 
that the veteran had cancer at the time of his death.  As 
mentioned above, efforts to locate medical records at various 
military and VA facilities have yielded negative results.  
The Board recognizes that the veteran's Certificate of Death 
lists the immediate cause of death as gunshot wound to the 
head as due to or as a likely consequence of cancer.  The 
evidence of record, however, does not support the finding 
that cancer played any role in causing the veteran's death.  
The Board points out that this document identifies the 
veteran's mother as the informant.  Thus, it is safe to 
assume that cancer was listed as a causal factor in the 
veteran's suicide based on his mother's statements.  Further, 
in a March 1997 VA Form 9, the appellant indicated that she 
was trying to get information from the attending physician 
that signed the death certificate which was apparently 
unsuccessful as no information in this regard was later 
submitted by her.  In any event, even assuming for discussion 
purposes that the veteran had cancer which began in service, 
the appellant's claim still fails under the law.  

The central issue in this case is whether the veteran 
suffered from a mental disorder as a result of cancer that 
caused him to commit suicide.  In other words, did cancer 
produce such a major medical problem as would lead to 
secondary mental illness.  Here, no such evidence has been 
submitted.  The Board notes that section 3.302 does provide 
that the act of suicide "is considered to be evidence of 
mental unsoundness."  38 C.F.R. § 3.302(b)(2).  However, 
section 3.302 does not provide that direct service connection 
must be granted for a mental disorder in all cases of 
suicide.  Rather, section 3.302 defines willful misconduct in 
suicide as the intent to commit the act and thus serves as a 
guide as to what constitutes willful misconduct under 
sections 1110, 1131, 1310 of the statute.  38 U.S.C.A. 
§§ 1110, 1131, 1310; see Elkins v. Brown, 8 Vet. App. 391, 
397 (1995).  A finding that a disability is the result of a 
veteran's willful misconduct creates a legal bar to an 
allowance of service connection.

The fact that there is no legal bar to an allowance of 
service connection for a disability does not mean that such 
an allowance must be made in every case in which it is 
claimed.  As with any other claim for service connection, the 
requirements for establishing service connection must be met 
before service connection may be allowed.  38 U.S.C.A. § 
1110; Elkins, 8 Vet. App. at 397.  Therefore, even assuming, 
without deciding, that the veteran's suicide was not the 
result of willful misconduct, the Board will proceed to 
examine whether service connection for a mental disorder is 
warranted.

The record does not include any medical evidence that the 
veteran suffered from a mental disorder at any time.  The 
United States Court of Appeals for Veterans Claims (Court) in 
Elkins held that: "As a prerequisite for a finding of service 
connection for a mental disability, that disability must be 
recognized by or analogous to those conditions listed in [the 
section in the VA Schedule for Rating Disabilities for rating 
mental disorders] and must either have been incurred in or 
aggravated by service or must be a psychosis which became 
manifest within one year after the date of separation from 
service to a 10 [percent] degree of disability."  Elkins, 8 
Vet. App. at 397; 38 C.F.R. § 4.130.  In this case, there is 
no evidence that the veteran had a psychosis at any time 
during his life.  A formal diagnosis of a psychiatric 
disorder is contemplated by the rating schedule even for the 
assignment of a noncompensable rating.  38 C.F.R. § 4.130 ("A 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous 
medication.").  Moreover, there is no evidence that he had a 
mental disorder recognized by or analogous to those 
conditions listed in the section in the VA Schedule for 
Rating Disabilities for rating mental disorders, i.e., 
section 4.132.  A letter, which might explain the cause of 
the veteran's actions in taking his life, is unavailable.

Since there is no evidence that the veteran had a mental 
disorder recognized by or analogous to those conditions 
listed in the section 4.132, there is a clear lack of 
sufficient evidence to support the claim for service 
connection for a mental disorder.  As such, the Board can 
only conclude that the preponderance of the evidence is 
against the claim for service connection for a mental 
disorder.  Thus, the benefit of the doubt doctrine need not 
be considered.  38 U.S.C.A. § 5107(b) as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); 38 C.F.R. § 3.102.  Under these 
circumstances, a service-connected mental disorder cannot be 
considered a contributory cause of the veteran's death, and 
therefore the claim for service connection for the cause of 
the veteran's death must also be denied.

In reaching this decision, the Board has considered the 
appellant's lay statements in support of her claim.  However, 
the Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
appellant possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a mental disorder, her lay statements are of no 
probative value.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  The Board 
is sympathetic to the appellant's children who tragically 
lost their father; nevertheless, the Board may not go beyond 
the factual evidence presented in this claim to provide a 
favorable determination.  The appellant, of course, may apply 
to reopen the claim at any time with new and material 
evidence.  

As a final note, the Board recognizes that children of a 
veteran may receive dependency and indemnity compensation 
benefits of a deceased veteran who dies and was in receipt of 
or entitled to receive compensation for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten years or more immediately 
preceding death, or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty.  See 38 U.S.C.A. § 1318 (West 1991).  At no 
time, however, has the appellant contended that the veteran 
was entitled to receive compensation at the time of death for 
a service-connected disability that was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death or hypothetically would have been 
entitled to such a rating based on evidence in the file.  
Green v. Brown, 10 Vet. App. 111, 118 (1997).  Therefore, the 
Board need not consider the provisions of 38 U.S.C.A. § 1318.

II.  Dependents' Educational Assistance 

In order to establish entitlement to educational benefits, 
regulations provide that the applicant must meet certain 
criteria.  The applicant must be the dependent of a veteran 
who was discharged from service under conditions other than 
dishonorable, and the veteran must have died as a result of a 
service-connected disability or had a permanent and total 
service-connected disability at the time of his or her death.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021.  In the instant case, 
the veteran did not die from a service-connected disability, 
nor was he permanently and totally disabled at the time of 
his death from a service-connected disability.  Consequently, 
entitlement to educational assistance is denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the 
law and not the evidence is dispositive of the issue, the 
claim must be denied because of a lack of entitlement under 
the law).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under Title 
38, Chapter 35, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

